Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12-11-20 & 3-3-22.  The submissions is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur (US 2018/0026891 A1) in view of Thubert (US 2016/0020967 A1).
Regarding Claim 1.
Vasseur (US 2018/0026891 A1) discloses a method for performing data collection in a computer network at at least one network node of the computer network belonging to a set of one or more network nodes corresponding to a first depth level of a routing tree that represents nodes of the computer network and edges respectively corresponding to neighboring relations between two nodes of the computer network and according to which data are transmitted from the nodes to a root node of the computer network, the first depth level corresponding to a number of edges in the routing tree between nodes of the set and the root node {Vasseur: computer network with routing tree and nodes, Figs.1, 3-4, 7, 9-10}, wherein the performing the data collection comprises: 
receiving first data collection configuration data from a parent node of the at least one network node in the routing tree of the computer network, wherein the parent node corresponds to a depth level of the routing tree which precedes the first depth level in a sequence of depth levels of the routing tree {Vasseur: step 1110-Fig.11 & ¶0097 wherein time slot usage reports may be received by the device (e.g. PCE) from a parent node in the network that monitors the usage of time slots allocated to its child nodes; the time slot usage report may also be based on a notification sent by a child node that indicates that the child node has experienced a queuing delay}, and wherein the first data collection configuration data comprises an estimate of resource needed for collecting data at nodes corresponding to the first depth level of the routing tree {Vasseur: ¶0088-¶0089 wherein a time slot demand change for a particular node is predicted based on the one or more time slot usage reports. For example, the device 
generating second data collection configuration data {Vasseur: the extra time slot allocations} for collecting data from at least one child node in the routing tree of the at least one network node of the computer network, based on the first data collection configuration data {Vasseur: step 1125-Fig.11 wherein one or more time slot assignments for the node(s) predicted to experience a time slot demand change may be adjusted based on the predicted time slot demand change and associated time frame. For example, if a particular node is predicted to need more time slot allocations than are currently allocated, it may be allocated extra time slots either preemptively or at a time associated with the predicted demand change; see also Fig.12}, wherein the second data collection configuration data comprises scheduling data for collecting data from each of the at least one child node, and wherein the at least one child node corresponds to a second depth level of the routing tree which immediately follows the first depth level in the sequence of depth levels of the routing tree {Vasseur: ¶0103-¶0104 & step 1215-Fig.12 wherein a predicted time slot usage change for the one or more child nodes is received from the prediction engine (PCE), and step 1220-Fig.12 wherein updated time slot assignments(s) are generated for the one or more child nodes by PCE based on the predicted time slot usage change. For example, based on a prediction that a child node will need additional time slots starting at a certain point in time, the parent node may increase the number of time slot assignments to the child 
Vasseur does not explicitly disclose collecting data from each of the at least one child node according to the second data collection configuration data.
However, in the same field of endeavor, Thubert (US 2016/0020967 A1) discloses collecting data from each of the at least one child node according to the second data collection configuration data {Thubert: step 1525-Fig.15 & ¶0097 wherein the PCE receives new reporting schedule from parent upon received all reports from its children, which occurred after the new time slots allocated to the parent's child node(s) in step 1515}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Thubert’s teaching to Vasseur’s system with the motivation being to “conform to the requirement that each parent node have a reporting time slot that is subsequent to all reporting time slots of its children”{Thubert: ¶0097}, to “fix latency, zero or near-zero jitter, and high packet delivery ratios”{Thubert: ¶0002}, and “to prevent collisions and to avoid one train from blocking the path of another train and delaying the blocked train”{Thubert: ¶0003}.

Regarding Claim 2. With the same reasons as set forth in the method according to claim 1, wherein the data collection further comprises, when acting as child node in the data collection: 
transmitting collected data to an immediate parent node, wherein the immediate parent node corresponds to a depth level of the routing tree which immediately precedes the first depth level in the sequence of depth levels of the routing tree 

Regarding Claim 3. With the same reasons as set forth in the method according to claim 1, wherein the data collection further comprises, when acting as child node in the data collection: 
transmitting generated data to an immediate parent node, wherein the immediate parent node corresponds to a depth level of the routing tree which immediately precedes the first depth level in the sequence of depth levels of the routing tree, and wherein the generated data comprises data {Vasseur: ¶0080, e.g. queue delay, allocated time slots running out} obtained at the at least one network node other than the collected data {Vasseur: ¶0079 wherein parent node 32 may monitor the use of the 

Regarding Claim 4. With the same reasons as set forth in the method according to claim 1, wherein the first data collection configuration data is received from the root node, and comprises respective estimates of resource needed for collecting data from nodes corresponding to each depth level of the routing tree {Vasseur: ¶0088-¶0089 wherein a time slot demand change for a particular node is predicted based on the one  For example, the device may predict that a particular node will generate a spike in network traffic and corresponding demand for TSCH time slots during a specific time of day. Such a predicted demand change may also be predicted to be periodic, based on previous time slot usage, see steps 1115 & 1120 in Fig.11; and step 1215-Fig.12 & ¶0092 wherein a predicted time slot usage change for the one or more child nodes is received from the prediction engine. The change may indicate, for example, that a given child node is predicted to need more or less time slots (e.g., an amount of time slots) during a specified time period. For example, the received change may indicate that the child node is predicted to need additional time slots beginning at a specific point in time, see also Figs.1, 3-4, 7, 9-10 describe routing tree with depth levels}.

Regarding Claim 5. With the same reasons as set forth in the method according to claim 1, wherein the first data collection configuration data comprises an estimate of time resource {Vasseur: predicted the amount of time slots that the child nodes needed}, expressed in time slot units, needed for collecting data from nodes corresponding to the first depth level of the routing tree {Vasseur: ¶0098 wherein a time slot demand change for a particular node is predicted based on the one or more time slot usage reports. For example, the device may predict that a particular node will generate a spike in network traffic and corresponding demand for TSCH time slots during a specific time of day. Such a predicted demand change may also be predicted to be periodic, based on previous time slot usage, see steps 1115 & 1120 in Fig.11; and step 1215-Fig.12 & ¶0092 wherein a predicted time slot usage change for the one or 

Regarding Claim 6. With the same reasons as set forth in the method according to claim 1, wherein the generating the second data collection configuration data comprises: 
determining respective transmission time resources during which data is to be collected from each of the at least one child node {Vasseur: a particular node in ¶0098} according to a Time Division Multiple Access, TDMA, scheme, wherein the respective transmission time resources are comprised in the scheduling data {Vasseur: ¶0088-¶0089 wherein a time slot demand change for a particular node is predicted based on the one or more time slot usage reports. For example, the device may predict that a particular node will generate a spike in network traffic and corresponding demand for TSCH time slots during a specific time of day. Such a predicted demand change may also be predicted to be periodic, based on previous time slot usage, see steps 1115 & 1120 in Fig.11; see also step 1215-Fig.12 & ¶0092 wherein a predicted time slot usage change for the one or more child nodes is received from the prediction engine. The change may indicate, for example, that a given child node is predicted to need more or less time slots (e.g., an amount of time slots) during a specified time period. For 

Regarding Claim 7. With the same reasons as set forth in the method according to claim 5, wherein the respective transmission time resources {Vasseur: the amount of time slots needed for a given child during a specific time period to avoid the spike in the network traffic, emphasis added, ¶0088-¶89 & ¶0092} are expressed in the time slot unit {Vasseur: ¶0088-¶0089 wherein a time slot demand change for a particular node is predicted based on the one or more time slot usage reports. For example, the device may predict that a particular node will generate a spike in network traffic and corresponding demand for TSCH time slots during a specific time of day. Such a predicted demand change may also be predicted to be periodic, based on previous time slot usage, see steps 1115 & 1120 in Fig.11; see also step 1215-Fig.12 & ¶0092 wherein a predicted time slot usage change for the one or more child nodes is received from the prediction engine. The change may indicate, for example, that a given child node is predicted to need more or less time slots (e.g., an amount of time slots) during a specified time period. For example, the received change may indicate that the child node is predicted to need additional time slots beginning at a specific point in time}.

Regarding Claim 8. With the same reasons as set forth in the method according to claim 1, further comprising: 
performing iterations of a data collection loop, wherein, at each iteration of the loop, a loop depth level is updated to a next depth level in the sequence, and the data collection is performed at each node corresponding to the next depth level, a first iteration of the loop corresponding to an initial loop depth level which is farthest from a root depth level of the root node in the sequence {Thubert: ¶0097 wherein
procedure 1500 may be performed recursively in a bottom-up manner throughout the network up to the root node, see also Figs.1, 3-4, 7, 9, 11-12 describe routing tree with depth levels}.

Regarding Claim 9. With the same reasons as set forth in the method according to claim 1, further comprising, prior to the performing the data collection: 
receiving respective first configuration data from at least one immediate child node in the routing tree of the at least one network node, wherein the at least one immediate child node corresponds to a second depth level of the routing tree which immediately follows the first depth level in the sequence of depth levels of the routing tree {Thubert: ¶0094 wherein child node sends an indication during a routing protocol report time slot to its parent that additional time slots are needed, step 1510-Fig.15}; 
generating second configuration data based on the received first configuration data {Thubert: ¶0095 & step 1515-Fig.15 wherein the parent allocates time slots to the child node whom sent the indication that additional time slots are needed; although no disclosure of the generating of additional time slots for the child request, but since the parent is allocating additional time slots as requested to its child node, hence, the generating of the additional time slots are inherent in the allocating process, emphasis added}.

Regarding Claim 10. With the same reasons as set forth in the method according to claim 9, further comprising: 
transmitting second configuration data to an immediate parent node, wherein the immediate parent node corresponds to a depth level of the routing tree which immediately precedes the first depth level in the sequence of depth levels of the routing tree {Thubert: ¶0095 & step 1515-Fig.15 wherein the parent allocates time slots to the child node whom sent the indication that additional time slots are needed}.

Regarding Claim 11. With the same reasons as set forth in the method according to claim 1, further comprising: 
performing, concurrently with the data collection performed at the at least one network node corresponding to the first depth level, a second data collection at at least a network node corresponding to a second depth level {Vasseur: ¶0052 wherein a PCE may compute not only an optimized Layer 3 path for purposes of traffic engineering, but also to compute time slots associated with a deterministic flow at the same time as it computes a route over an LLN. Generally speaking, this requires the PCE to have knowledge of the flows as well as knowledge of the radio behavior at each hop (e.g., an estimation of the expected transmission count (ETX) so as to provision enough time slots for retransmissions), see also Figs.1, 3-4, 7, 9-10 describe routing tree with depth levels; Thubert: ¶0050 & Figs.1, 3-4, 7, 9, 11-12 describe routing tree with depth levels}.



Regarding Claim 12. 
-Claim 12 is rejected with the same reasons as set forth in claim 1, and further as following: An apparatus {Vasseur & Thubert: device 200-Fig.2}, the apparatus comprising a processor {Vasseur & Thubert: processor 220-Fig.2}, a memory {Vasseur & Thubert: memory 240-Fig.2} operatively coupled to the processor, and network interfaces to communicate in a computer network {Vasseur: computer network as shown in Figs.1, 3-4, 7, 9-10; Thubert: computer network as shown in Figs.1, 3-4, 7, 9, 11-12}, wherein the apparatus is configured to perform a method according to claim 1 {Vasseur: ¶0024-¶0048; Thubert; ¶0025-¶0046}.
	
Regarding Claim 13. 
-Claim 13 is rejected with the same reasons as set forth in claim 1, and further as following: A non-transitory computer-readable medium encoded with executable instructions which, when executed, causes an apparatus comprising a processor operatively coupled with a memory, to perform a method according to claim 1 {Vasseur: ¶0024-¶0048, e.g. ¶0027-¶0028, ¶0076 & ¶0102; Thubert; ¶0025-¶0046, e.g. ¶0028-¶0029, ¶0074 & ¶0101}.

Regarding Claim 14. 
-Claim 14 is rejected with the same reasons as set forth in claim 1, and further as following: A computer program product comprising computer program code tangibly embodied in a computer readable medium, said computer program code comprising instructions to, when provided to a computer system and executed, cause said 

Regarding Claim 15. 
-Claim 15 is rejected with the same reasons as set forth in claim 1, and further as following: A data set representing, through compression or encoding, a computer program product according to claim 14 {Vasseur: ¶0024-¶0048, e.g. ¶0027-¶0028, ¶0076, ¶0102 and claims 25-26 wherein the tangible, non-transitory, computer-readable media having software encoded thereon; Thubert; ¶0025-¶0046, e.g. ¶0028-¶0029, ¶0074, ¶0101 and claim 19 wherein the tangible, non-transitory, computer-readable media having software encoded thereon}.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gresset (WO 2020/026820 A1, same assignee) discloses a method for method for managing a computer network is proposed, which comprises: performing data collection configuration for at least one network node of the computer network belonging to a set of one or more network nodes corresponding to a first depth level of a routing tree, the data collection configuration comprising: receiving respective first configuration data from at least one child node in the routing tree of the at least one network node of the computer network, wherein the at least child node corresponds to a second depth level of the routing tree which immediately follows the first depth level in a sequence of 
Gresset (WO-2020026821-A1, same assignee) discloses a method for managing a computer network is provided, which comprises: performing data collection at least one network node of the computer network belonging to a set of one or more network nodes corresponding to a first depth level of a routing tree that represents nodes of the computer network and edges respectively corresponding to neighbouring relations between two nodes of the computer network, the data collection comprising: receiving first data collection configuration data from a parent node of the at least one network node in the routing tree of the computer network, wherein the first data collection configuration data comprises an estimate of resource needed for collecting data at nodes corresponding to the first depth level of the routing tree, generating second data collection configuration data for collecting data from at least one child node in the routing tree of the at least one network node of the computer network, based on the first data collection configuration data, wherein the second data collection configuration data comprises scheduling data for collecting data from each of the at least one child node, and collecting data from each of the at least one child node according to the second data collection configuration data {Claims 1-15}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464